Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 29 June 2021 has been entered.

Status of Claims
Claims 1-3, 5, 16, 19, 20, 22, 23, 25, 27, 28 and 30-33 are pending.
	Claims 1-3, 5, 16, 19, 20, 22, 23, 25, 27, 28 and 30-33 are rejected.
	Claims 19 and 27 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2017/059279, 10/31/2017, which claims benefit of 62/459,092, 02/15/2017, and claims benefit of 62/415,679, 11/01/2016.  


Drawings
Replacement drawings were received on 29 June 2021.  These drawings are accepted.

Claim Objections
Claims 19 and 27 are objected to because of the following informalities:
Claims 19 and 27 recite: “…, wherein the antibiotic or different antibiotic is a beta­lactam antibiotic, selected from penicillins, cephalosporins, clavams, oxapenams, cephamycins, and carbapenems”, which should read: “…, wherein the antibiotic or different antibiotic is a beta­lactam antibiotic, selected from penicillins, cephalosporins, clavams, oxapenams, cephamycins, or carbapenems”; or “…, wherein the antibiotic or different antibiotic is a beta­lactam antibiotic, selected from the group consisting of penicillins, cephalosporins, clavams, oxapenams, cephamycins, and carbapenems.”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The rejection of Claims 23, 25, 27, 28, 30 and 32 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Final Office Action mailed 30 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23, 25, 27, 28, 30, 32 and 33 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 23, 25, 27, 28, 30, 32 and 33 are indefinite, because they recite insufficient, improper or unclear antecedent basis for the limitations in the claim, and recite a broad limitation and a narrow limitation in the same claim.

Claim 23 recites: “A method for treating an infection in a patient, comprising:…determining a level of one or more genes associated with antibiotic resistance in a fecal sample relative to a biological control sample;…”
There is no antecedent basis for the term ‘biological’ control sample, which is considered to be a ‘genus’ of the ‘species’ term ‘fecal’, recited in the 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP 2173.05(c).  
 For the purpose of compact prosecution, the claim will be assumed to read: “A method for treating an infection in a patient, comprising:…determining a level of one or more genes associated with antibiotic resistance in a fecal sample relative to a fecal control sample;…”

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1-3, 5, 7, 16, 19, 20, 22, 23, 25, 27, 28 and 30-32 under 35 U.S.C. §103 as being unpatentable over Koski et al. in view of Keller et al., and Li et al., in the Final Office Action mailed 30 March 2021, is withdrawn in view of Applicants' amendment received 29 June 2021.

Claims 1-3, 5, 16, 19, 20, 22, 23, 25, 27, 28 and 30-33 are rejected under 35 U.S.C. §103 as being unpatentable over Koski et al. (International Patent Application Publication No. WO 2011/148041 A1) in view of Tarkkanen et al. ((2009) Antimicrob. Agents Chemother. 53(6): 2455-2462), Keller et al. (International Patent Application Publication No. WO 2016/045857 A1; Int. Pub. .
[All references except Tarkkanen et al. cited in the Final Office Action mailed 30 March 2021.]

Koski et al. addresses some of the limitations of claims 1 and 23, and the limitations of claims 2, 3, 16, 19, 27, 31, 32 and 33, and provides motivation for administering vancomycin to a patient with a VRE infection, by way of addressing the limitations of claims 20, 22, 28 and 30.
Regarding claims 1, 16, 19, 23, 27 and 33, Koski et al. shows an invention which relates to beta-lactamases for use as a medicament for treating or preventing beta-lactam antibiotics induced adverse effects (pg. 1, lines 9-12). Adverse effects include superinfection (pg. 21, lines 11-14 [Claim 1- A method for treating an infection in a patient] [Claim 23- A method for treating or preventing an infection in a patient]).
The beta-lactamases are administered orally or directly to the gastro-intestine of a patient (pg. 21, lines 29-32). A suitable beta-lactamase needs to have the kinetic parameters that enable it to effectively hydrolyze lower GIT (gastrointestinal tract) beta-lactam concentrations below levels causing alterations in intestinal microbiota (pg. 5, lines 10-13 [Claims 1 and 23, step (b)-  administering an effective amount of a beta-lactamase]).
Beta-lactamases have been used in inactivating unabsorbed beta-lactams in the gastrointestinal tract in order to prevent the overgrowth of beta-lactam resistant 
Beta-lactamase of the invention or a pharmaceutical composition thereof may be administered to a subject or simultaneously or sequentially with a beta-lactam antibiotic (pg. 21, lines 3-5). Beta-lactam antibiotics are characterized by a beta-lactam ring and include penicillins, cephalosporins, clavams (or oxapenams), cephamycins and carbapenems (pg. 1, lines 16-21 [Claims 1 and 23- before or concurrently with the antibiotic or a different antibiotic] [Claims 19 and 27- penicillins, cephalosporins, clavams, oxapenams, cephamycins and carbapenems]).
Figure 2 shows the nucleotide and deduced amino acid sequences of the D276N beta-lactamase gene of Bacillus licheniformis (P1A derivate). The amino acid sequence corresponds to sequence SEQ ID NO: 3 (pg. 8, lines 6-9 and Fig. 2 [Claims 1 and 23- beta-lactamase having an amino acid sequence of at least 95% identity with SEQ ID NO: 1] [Claims 16 and 33- beta-lactamase has an amino acid sequence of SEQ ID NO: 1]).
	Regarding claims 2 and 3, beta-lactamases have been used in inactivating unabsorbed beta-lactams in the gastrointestinal tract in order to prevent the overgrowth of beta-lactam resistant bacterial (pg. 9, lines 10-16 [patient is resistant to the antibiotic and beta-lactamase provides a therapeutic response to the antibiotic]). Beta-lactam antibiotics are characterized by a beta-lactam ring and include penicillins, cephalosporins, clavams (or oxapenams), cephamycins and carbapenems (pg. 1, lines 16-21 [to the same or different antibiotic]).

	Regarding claims 31 and 32, figure 4 shows the effect of orally administered D276N substituted beta-lactamase pellets on the concentrations of ceftriazone in the jejunal chyme of beagle dogs (pg. 9, lines 1-5, and Figure 4).

That is, Koski et al. uses a biological sample that is related to the gastrointestinal tract to determine the level of antibiotic in the subject after administration of the described β-lactamase enzyme and antibiotic.

	Koski et al. does not show: 1) a fecal sample [Claims 1 and 23]; 2) wherein the resistance to the antibiotic is determined by detecting the presence, absence, or level of one or more genes associated with antibiotic resistance in a fecal sample from the patient [Claim 1]; 3) (a) screening the patient for resistance to one or more antibiotics and determining antibiotic resistance relative to a fecal control sample [Claim 23]; 4) wherein the one or more genes associated with antibiotic resistance is one or more genes encoding components of multidrug efflux transporter systems, selected from acrE, acrF, acrS, baeR, marA, mdtD, mdtN, mdtK, and pbp4 [Claims 1 and 25]; and 5) 

	Tarkkanen et al. addresses some of the limitations of claims 1 and 23.
	Tarkkanen et al. shows a study designed to evaluate the preventive effect of P1A recombinant β-lactamase on ampicillin-induced changes in GI (gastrointestinal) microflora and the emergence of antimicrobial resistance in intestinal coliforms (pg. 2456, column 1, para. 2 [nexus to Koski et al.] [recombinant β-lactamase is P1A]). Eligible subjects were randomly assigned to one of three of the following treatment groups: (i) ampicillin; (ii) P1A β-lactamase; and (iii) ampicillin plus P1A β-lactamase (pg. 2456, column 1, last para. [nexus to Koski et al.] [administer an effective amount of beta-lactamase before or concurrently with the antibiotic]). Administration of P1A β-lactamase in conjunction with ampicillin significantly reduced the number of ampicillin-resistant coliforms and decreased the number of TEM β-lactamase genes (pg. 2460, column 2, last para.[nexus to Koski et al.] [P1A β-lactamase with antibiotic reduces antibiotic resistance]).
	Regarding claims 1 and 23, fecal samples were collected before treatment, during treatment and at follow-up (pg. 2455, Abstract [Claim 1- determine antibiotic resistance in a fecal sample] [Claim 23- determining antibiotic resistance in a fecal sample relative to a fecal control sample]).
The emergence of ampicillin resistance was evaluated by performing quantitative PCR of TEM β-lactamase genes (blaTEM) existing in the fecal samples of the 

	Keller et al. addresses the limitations of claims 1, 5 and 25, and provides motivation for screening a patient for resistance to one or more antibiotics by determining a level of one or more genes associated with antibiotic resistance, by way of addressing the limitations of claim 23. 
	Keller et al. shows a method of determining an infection in a patient with Klebsiella species, potentially resistant to antimicrobial drug treatment, a method of selecting a treatment of a patient suffering from an infection with a potentially resistant Klebsiella strain, and a method of determining an antimicrobial drug, e.g., antibiotic, resistance profile for bacterial microorganisms of Klebsiella species (pg. 1, lines 6-14 [nexus to Koski et al.] [determining a patient to be resistant to an antibiotic]). The antibiotics which the microorganisms can be resistant to include ceftriaxone (pg. 130, Table 13 and pg. 131, lines 5-11 [nexus to Koski et al.] [ceftriaxone]).
	Regarding claims 1 and 25, the antibiotic resistance genes to be selected from include baeR, baeS, pbpC, and pbpG (pg. 31, lines 7-17 and pg. 140, Table 15 [baeR]). One of the most common resistance mechanisms include efflux pumps which are high-affinity reverse transport systems located in the membrane that transports the antibiotic out of the cell, e.g., resistance to 
	Regarding claim 5, a detected mutation is a mutation leading to an altered amino acid sequence in a polypeptide derived from a respective gene in which the detected mutation is located (pg. 43, lines 27-31). The sample can be provided or obtained in any way and can be provided as an in vitro sample or prepared as an in vitro sample (pg. 20, lines 30-33). For sequencing, preferably an in vitro sample is used (pg. 23, lines 1-2).
Regarding claim 23, the inventors have performed extensive studies on the genome of bacteria of Klebsiella species either susceptible or resistant to antimicrobial, e.g. antibiotic, drugs. Based on this information, it is now possible to provide a detailed analysis on the resistance pattern of Klebsiella strains based on individual genes or mutations on a nucleotide level. This analysis involves the identification of a resistance against individual antimicrobial, e.g. antibiotic, drugs as well as clusters of them (pg. 7, lines 14-22 [(a) screening the patient for resistance to one or more antibiotics and determining antibiotic resistance relative to a control]).

	Li et al. provides motivation for using any genes associated with multidrug efflux transporter systems (i.e., apart from those listed in claims 1 and 25), as genes associated with antibiotic resistance to specific antibiotics, by way of further addressing the limitations of claims 1, 20, 22, 25, 28 and 30.
E. coli and Pseudomonas aeruginosa represented by the resistance-nodulation-division (RND) super family of exporters has made an important contribution to the understanding of resistance mechanisms (pg. 339, column 1, para. 1 thru 2).
	Regarding claims 1 and 25, tigecycline, developed as an alternative to tetracycline, is a substrate for the RND pumps of many species, including E. coli, such as AcrAB or AcrEF (pg. 348, column 1, lines 12-21 [acrE, acrF]). MdtBC contains two different transporter proteins, MdtB and MdtC. When overexpressed, it pumps out norfloxacin, novobiocin, cloxacillin and deoxycholate (pg.347, column 2, para. 1 and pg. 342, Table 1 thru pg. 343, cont. Table 1; yebB = mdtD [mdtD] [mdtK]). Both ampicillin and cloxacillin have similar affinities for AcrB (pg. 351, column 1, lines 4-10 [nexus to Tarkkanen et al.] [ampicillin]).
	Regarding claims 20, 22, 28 and 30, glycopeptides such as vancomycin and teicoplanin are large, but not lipophilic. Because of their size, their only possible path to cross the outer membrane (OM) is through the bilayer. These agents can be active against gram-negative bacteria if the RND pump is inactivated (pg. 350, column 1, lines 12-19; and pg. 343, cont. Table 1 [VAN = mtrR or other regulatory mutations has widely been observed in multi-drug resistant clinical isolates. This includes interpatient transmission of high-level ceftriaxone-resistant/multi-drug resistant N. gonorrhoeae with MtrCDE overproduction (pg. 365, column 2, para. 1 [nexus to Koski et al.] [ceftriaxone]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for treating an infection in a patient, comprising administering a beta-lactamase and an antibiotic to which the patient is resistant, as shown by Koski et al., by: 1) using a fecal sample and fecal control sample [Claims 1 and 23]; and 2) determining said antibiotic resistance by detecting the presence, absence, or level of one or more genes associated with antibiotic resistance in a biological sample from the patient [Claim 1], as shown by Tarkkanen et al., with a reasonable expectation of success, because Tarkkanen et al. shows administering a β-lactamase and antibiotic to a patient in order to determine drug resistance in said patient, which is shown by Koski et al., and Tarkkanen et al. determines the level of (ampicillin) drug resistance genes in the fecal samples of said patients (MPEP 2143 (I)(A,G)). In addition, Koski et al. shows that a jejunal chyme sample of a subject is used to determine antibiotic resistance; i.e., the sample is taken from the GI tract of said subject. Therefore, it would be obvious (to try) using fecal samples from a subject or patient to determine the antibiotic resistance levels in said subject or patient, even in the absence of Tarkkanen et al. (MPEP 2143 (I)(A,B(3),F,G)).

It would have been further obvious to have: 1) screened a patient for resistance to one or more antibiotics by determining a level of one or more genes associated with antibiotic resistance [Claim 23]; 2) said genes encoding components of multidrug efflux transporter systems, selected from a group including baeR [Claims 1 and 25]; and 3) the resistance to an antibiotic is determined using one or more sequencing methods [Claim 5], as shown by Keller et al., with a reasonable expectation of success, because Keller et al. shows that patients infected (or suspected to be infected) with Klebsiella can be screened to determine if said patient is resistant to an antibiotic (such as, minimally, ceftriaxone and ampicillin) by detecting the presence of one or more genes encoding components of a multidrug efflux transporter system (i.e., antibiotic resistance genes) in a sample, which are the antibiotics used in the method, as shown by Koski et al. and Tarkkanen et al. (MPEP 2143 (I)(A,G)). In addition, the goal of the method, as shown by Koski et al., is to provide a therapeutic approach, by way of treating an infection, which overcomes antibiotic resistance in patients, which is the goal of the method, as shown by Keller et al. (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Koski et al., Keller et al. and Li et al. show that antibacterial drug resistance represents a major global health burden (Koski et al., pg. 3, lines 34-35; 
It would have been further obvious to have administered beta-lactamase to a patient so that the beta-lactamase provides a therapeutic response to the same or a different antibiotic [Claims 2 and 3], with a reasonable expectation of success, because Koski et al. shows that antibiotic resistance can arise to a number of different types of antibiotics, and Keller et al. and Li et al. teach that therapy should be directed to the specific bacterium that is represented by the level of MDR efflux transporter system gene expression that indicates antibiotic resistance to said bacterium (MPEP 2143 (I)(A,G) and MPEP 2144 (I)). Therefore, it would be obvious to target any antibiotic which is identified as provoking an infection in a patient, as recited in claims 1 and 23.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 6-8, filed 29 June 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered but are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claims 1 and 23 were amended, and new claim 33 was added.

Applicant remarks (pp. 6-7) that none of Koski, Keller, or Li, either alone or in combination, teach or suggest the claimed methods. As acknowledged by the Office Action, nowhere does Koski teach or suggest the administration of a beta lactamase to a patient determined to be resistant to an antibiotic by determining a level of one or more genes associated with antibiotic resistance. Neither Keller nor Li cure the deficiencies of Koski. Nowhere does Keller teach or suggest administration of a beta-lactamase, let alone a beta-lactamase having an amino acid sequence of at least 95% identity with SEQ ID NO: 1, in order to treat an infection in a patient determined to be resistant to an antibiotic via a specific analysis of a fecal sample, wherein the beta-lactamase is administered before or concurrently with the antibiotic or a different antibiotic, as presently claimed. Keller teaches away from the claimed methods. Keller identifies a threat caused by multi-drug resistant pathogens (page 2, lines 34-37), and teaches a need for "a more careful selection of antibiotics to quickly stratify patients and provide them with the optimal therapy" (page 3, lines 9-11). Keller identifies beta lactamases as a mechanism for resistance of bacteria against antimicrobial treatment, (i.e. administration of a beta-lactamase) to the methods of Keller since Keller teaches beta lactamases cause resistance.
However, in response to Applicant, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It is clear from the references of both Koski et al. and Tarkkanen et al. that the administration of β-lactamases can have beneficial applications. Keller et al. is cited to show that measuring the level(s) of antibiotic resistance gene(s) can be used to determine whether a subject is or may be resistant to a particular antibiotic drug. Keller et al. does not teach away as much as the reference merely recites the well-known dogma of how β-lactamases negatively impact the therapeutic activity of antibiotic drugs. To the contrary, the references of Koski et al. and Tarkkanen et al. (not Keller et al.) were cited to show the administration of a β-lactamase and an antibiotic, and how the combination may be beneficial in determining the level and/or type of specific antibiotic resistance in a subject.
Applicant remarks (pg. 8) that only through innovative activity, Applicant surprisingly found administration of a beta-lactamase having an amino acid sequence of  shows that gene frequencies increased for each gene in the ceftriaxone only group, whereas the gene frequencies decreased for each gene in the ceftriaxone and SYN-004 (β-lactamase) group (pg. 44, line 34 to pg. 45, line 4; Fig. 3).
However, in response to Applicant, Tarkkanen et al. shows the same phenomenon. Tarkkanen et al. shows that, compared with the ampicillin group, subjects receiving ampicillin plus P1A recombinant β-lactamase had significantly fewer ampicillin-resistant coliforms on days 3, 4, and 5 and at follow-up, and fewer TEM β-Iactamase genes on days 3, 4, and 5. P1A recombinant β-lactamase was safe and well tolerated. In healthy subjects, P1A recombinant β-lactamase prevents ampicillin-induced alterations in intestinal microflora, emergence of resistance, and the number of TEM genes (pg. 2455, Abstract). 
Therefore, this argument is not persuasive.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LYNN Y FAN/Primary Examiner, Art Unit 1651